Case 1:14-cv-00440-WES-LDA Document 360 Filed 09/01/21 Page 1 of 7 PageID #: 18167



                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND
   ___________________________________
                                       )
   ALIFAX HOLDING SPA,                 )
                                       )
             Plaintiff,                )
                                       )
        v.                             )    C.A. No. WES 14-440
                                       )
   ALCOR SCIENTIFIC INC.; and          )
   FRANCESCO A. FRAPPA,                )
                                       )
             Defendants.               )
   ___________________________________)

                               MEMORANDUM AND ORDER

            After Defendants filed a Request for Case Management Order,

   ECF No. 354, the Court ruled, inter alia, that the parties would

   not be allowed to introduce any new evidence at retrial and that

   the Court’s evidentiary rulings made prior to the first trial would

   apply to the second.        See July 16, 2021 Mem. & Order 5, 8, ECF No.

   357. 1       However, the Court did not reach a decision on Defendants’

   argument that Alifax should be limited to nominal damages, as

   Alifax had not substantively responded to that contention.              See

   id. at 8-9.        Having solicited further briefing on the issue, the

   Court now concludes that Alifax will be precluded from seeking

   compensatory damages at the second trial.

            Alifax’s theory of damages is as follows. At some point prior

   to the June 2012 trade show for the American Association for




            1   This Order assumes familiarity with those that precede it.
Case 1:14-cv-00440-WES-LDA Document 360 Filed 09/01/21 Page 2 of 7 PageID #: 18168



   Clinical Chemistry, Alcor and Francesco Frappa misappropriated

   Alifax’s conversion algorithm and used it in an iSED prototype.

   Alifax Holding Spa v. Alcor Sci. Inc., 404 F. Supp. 3d 552, 576-

   77 (D.R.I. 2019).        Thanks in part to the illicitly borrowed

   algorithm, Alcor’s trade show presentation, which was buoyed by

   its bullish claims regarding the iSED’s capabilities, was a hit.

   Id. at 572, 576-77.     Without Alifax’s algorithm, Alcor would have

   been forced to spending months developing its own, and it could

   not have made such a successful showing.        Id. at 576.    Because the

   June 2012 exposition generated sales of the iSED and related

   products, Alcor’s misdeeds led to its unjust enrichment.           Id.

        For this theory to hold up, Alifax needs evidence (1) that

   the alleged misappropriation gave Alcor a head start and (2) that

   the head start helped to bring about certain earnings over the

   following months or years.       While Alifax has (marginal) evidence

   of a head start, there is no admissible evidence tying that head

   start to a measure of unjust enrichment.

   1.   Evidence of a Head Start

        At the first trial, Dr. Bergeron testified that it would have

   taken Alcor months to produce an original conversion algorithm.

   Trial Tr. vol. 3, 115:23-116:1, ECF No. 333. Although this opinion

   was not contained in his expert report, Defendants did not object.

   See Alifax Holding Spa, 404 F. Supp. 3d at 576 n.30 (citing Trial

   Tr. vol. 3, 115:23-116:9, 119:10-120:6); April 30, 2019 Mem. &

                                        2
Case 1:14-cv-00440-WES-LDA Document 360 Filed 09/01/21 Page 3 of 7 PageID #: 18169



   Order 10 & n.8, 12-13 & n.11, ECF No. 288; Expert Report of Dr.

   Brian Bergeron ¶¶ 44-46, ECF No. 144-11.           However, on retrial,

   Defendants presumably would object on the basis that the opinion

   was not disclosed, and their objection would be sustained.              See

   Fed. R. Civ. P. 26(a)(2)(D), 37(c)(1).

        Dr. Bergeron’s surprise statement was not the only evidence

   to support the head start theory.          According to some evidence,

   when Alcor ultimately set out to develop its own algorithm, the

   effort spanned from January to June 2013.        See Alifax Holding Spa,

   404 F. Supp. 3d at 570, and documents cited; id. at 576.           For the

   sake of this Order, the Court will assume that this evidence would

   be sufficient for a jury to infer that Alcor could not have

   developed an original algorithm in time for the trade show.

   2.   Evidence Linking the Head Start to Unjust Enrichment

        To show unjust enrichment, a plaintiff “has the burden of

   producing evidence permitting at least a reasonable approximation

   of the amount of the wrongful gain.”             Restatement (Third) of

   Restitution and Unjust Enrichment § 51(5)(d).           And of course, a

   plaintiff must provide timely disclosures regarding the witnesses

   and evidence through which the plaintiff will attempt to establish

   damages.   See Fed. R. Civ. P. 26(a)(2)(D), 26(e), 37(c)(1).

        Prior to the first trial, the only damages witness disclosed

   by Alifax was Christopher Bokhart.       See Alifax Holding Spa, 404 F.

   Supp. 3d at 580; see also Pls.’ Initial Disclosures 5, ECF No.

                                        3
Case 1:14-cv-00440-WES-LDA Document 360 Filed 09/01/21 Page 4 of 7 PageID #: 18170



   284-1;    Plaintiff’s     First   Am.    Answers      to   Defs.’       First     Set    of

   Interrogatories 29, ECF No. 284-2.             Although the Court ruled that

   Bokhart’s    expert       opinions     regarding       damages      stemming        from

   conversion     algorithm       misappropriation           were    “unreliable           and

   inadmissible[,]”       April   30,    2019     Mem.   &    Order    13,     the    Court

   permitted Bokhart to testify as a summary witness pursuant to Rule

   1006 of the Federal Rules of Evidence, Alifax Holding Spa, 404 F.

   Supp. 3d at 580 (citing Trial Tr. vol. 11, at 20:11-22, 33:10-25).

   As the Court noted in its prior Order granting in part the motions

   for new trial, that decision was made in error.                     Id. at 581-82.

   Nonetheless, Alifax contends that it should once again be permitted

   to    introduce      Bokhart’s       testimony,       this       time     through        an

   “appropriately       limited    summary       examination.”             Alifax’s    Mem.

   Regarding Damages 4, ECF No. 358.

         “[T]o prove the content of voluminous writings, recordings,

   or photographs that cannot be conveniently examined in court[,]”

   a    party   may    use    summary      evidence,      either      documentary           or

   testimonial.       Fed. R. Evid. 1006.        Bokhart’s summary testimony was

   impermissible, among other reasons, 2 because it was “too closely

   entwined with his excluded expert opinion to be cleanly dissected


         2For example, Bokhart did not summarize already admitted
   evidence. Alifax Holding Spa, 404 F. Supp. 3d at 581 (“[T]he key
   to admissibility is that the summary witness’s testimony does no
   more than analyze facts already introduced into evidence . . . .”
   (quoting United States v. Stierhoff, 549 F.3d 19, 28 (1st Cir.
   2008))).
                                             4
Case 1:14-cv-00440-WES-LDA Document 360 Filed 09/01/21 Page 5 of 7 PageID #: 18171



   and presented under Rule 1006.”       Alifax Holding Spa, 404 F. Supp.

   3d at 581; cf. Colon-Fontanez v. Municipality of San Juan, 660

   F.3d 17, 31 (1st Cir. 2011) (affirming admittance of summary

   testimony, in part because the witness’s testimony regarding “her

   method of preparing and summarizing the exhibits d[id] not an

   instant expert of her make”); SEC v. Franklin, 265 Fed. Appx. 644,

   646 (9th Cir. 2008) (unpublished) (“There was no error in allowing

   the preparer of the [summary] exhibits to testify because no expert

   opinions or conclusions were offered.”(citation omitted)).

        On retrial, this obstacle would prove impassable for Alifax.

   Any testimony from Bokhart would necessarily be based on his expert

   knowledge and opinions of the case.              Moreover, the materials

   Bokhart would presumably summarize are not sufficiently voluminous

   to justify a summary witness, let alone one who has intertwined –

   and inadmissible – opinions he seeks to share.         Therefore, Bokhart

   will not be permitted to testify in any capacity, on any topic.

        Furthermore, as the Court has instructed, “no new evidence or

   witnesses will be permitted.”       July 16, 2021 Mem. & Order 5, ECF

   No. 357.     In addition to the reasons already given, id., the

   decision to bar new testimony on damages is also supported by the

   standard    considerations    pertaining    to    preclusion   under   Rule

   37(c)(1):    “(1) the history of the litigation; (2) the sanctioned

   party’s need for the precluded evidence; (3) the sanctioned party’s

   justification (or lack of one) for its late disclosure; (4) the

                                        5
Case 1:14-cv-00440-WES-LDA Document 360 Filed 09/01/21 Page 6 of 7 PageID #: 18172



   opponent-party’s ability to overcome the late disclosure’s adverse

   effects — e.g., the surprise and prejudice associated with the

   late disclosure; and (5) the late disclosure’s impact on the

   district court’s docket.”       Esposito v. Home Depot U.S.A., Inc.,

   590 F.3d 72, 78 (1st Cir. 2009) (citing Macaulay v. Anas, 321 F.3d

   45, 51 (1st Cir. 2003)). 3     Preclusion of new evidence is warranted

   by the years-long slog of this litigation, the numerous failed

   theories of liability and damages (concerning patent and copyright

   claims that were asserted all the way to trial before crashing and

   burning),    the   lack   of   justification    for   any   late-breaking

   evidence, the obvious prejudice that Defendants would suffer, and

   the continued, outsized impact of this case on the Court’s docket.

        Because Alifax did not disclose any damages witnesses besides

   Bokhart, Alifax will be unable to meet its “burden of producing

   evidence permitting at least a reasonable approximation of the

   amount of the wrongful gain.”       Restatement (Third) of Restitution

   and Unjust Enrichment § 51(5)(d); see also Adv. Training Group

   Worldwide, Inc. v. Proactive Techs. Inc., 19-CV-505, 2020 WL

   4574493, at *2, 4-9 (E.D. Va. Aug. 7, 2020) (barring the plaintiff

   from presenting lay testimony on damages where the only properly


        3 The Court’s discretion to exclude undisclosed witnesses is
   arguably even greater on retrial than in the original-trial
   scenario addressed in Esposito. See Fusco v. Gen. Motors Corp.,
   11 F.3d 259, 267 (1st Cir. 1993); Oriental Fin. Group, Inc. v.
   Fed. Ins. Co., 483 F. Supp. 2d 161, 167 (D.P.R. 2007).


                                        6
Case 1:14-cv-00440-WES-LDA Document 360 Filed 09/01/21 Page 7 of 7 PageID #: 18173



   disclosed damages witness was an expert whose testimony had been

   excluded). 4

        The history of this case is replete with shifting theories

   and dubious litigation practices.        These are described in various

   places throughout the record, in prior written orders, bench

   rulings during trial, and the like.         These practices led to the

   error that resulted in the grant of a new trial, wasting the time

   of the jury and the Court.     All of this was preventable.      The rules

   are not that complicated, and they are designed to avoid situations

   like this if they are followed.            Alifax did not disclose an

   admissible damages expert and therefore has no evidence at this

   late date that could sustain the relief it seeks.

        For these reasons, as sought by Defendants’ Request for Case

   Management Order, ECF No. 354, Alifax will be precluded from

   seeking compensatory damages at the second trial.

   IT IS SO ORDERED.




   William E. Smith
   District Judge
   Date: September 1, 2021




        4 Alifax argues that certain fact witnesses could provide
   additional foundation for damages testimony from Bokhart.     See
   Alifax’s Mem. Regarding Damages 4-5, ECF No. 358.        But the
   strongest foundation is little use without a structure (Bokhart’s
   testimony) to go on top.
                                        7
